By the Court:
The defendant was indicted for an assault with an intent to commit rape. The indictment is in the usual form. It is not necessary to allege that the person who is alleged to have been assaulted was not the wife of the defendant.
*601' The question as to the intent with which the assault was committed is a question of fact; and if there was evidence tending to prove that the intent was as alleged in the indictment, the verdict will not be set aside on the ground that the evidence is insufficient to sustain the verdict. Evidence was given clearly tending to prove the intent as alleged.
Judgment and order affirmed.